Citation Nr: 0117960	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active recognized service from December 1941 
to October 1945.  He was a prisoner-of-war (POW) of the 
Japanese government from April to September 1942.  The 
veteran died in February 1996.  The appellant is the 
veteran's widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claim of service 
connection for the cause of the veteran's death. 

In July 1999, the appellant requested "a personal appearance 
direct to the Adjudication Office."  In a May 2001 letter, 
the Board directly requested the appellant to indicate 
whether or not she desired a personal hearing at the RO.  
This request from the Board informed the appellant that if 
she did not respond within 30 days from the date of this 
letter, VA would assume that she did not want a hearing.  At 
the time of the issuance of this opinion, well after 30 days 
from the posting of the notification letter, the appellant 
had not responded, so it is assumed that any hearing request 
of the appellant has been withdrawn.  

In its June 2000 decision, the RO also denied entitlement to 
accrued benefits on the basis that the appellant did not file 
for such benefits within one year of the death of the 
veteran.  While the statement of the case addressed this 
issue, the Board finds no indication that the appellant filed 
a timely notice of disagreement with the denial of that 
claim, nor did she refer to it in subsequent correspondence.  
In fact, there is no indication in the claims file that she 
filed a claim for accrued benefits.  Under these 
circumstances, that issue is not properly before the Board.  
See 38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained and 
the appellant has been informed of the evidence necessary to 
substantiate her claim.  

2.  The veteran died in February 1996, at the age of 75; the 
immediate cause of death was a cerebral hemorrhage, which was 
caused by a severe head injury sustained when he was struck 
by a motor vehicle.  

3.  At the time of his death, the veteran was service 
connected for residuals of a shell fragment wound of the 
right thigh, evaluated as 10 percent disabling.  

4.  The veteran's service-connected shell fragment wound of 
the right thigh was not causally linked to the cause of his 
death.  

5.  The veteran was a former POW, and a private physician has 
reported that he  treated the veteran from 1993 to 1995 for 
epilepsy, psychonosis (sic), pulmonary tuberculosis, and 
ischemic heart disease; there is no competent evidence on 
file that  suggests that the immediate cause of the veteran's 
death, an intracranial hemorrhage from a head injury, was 
causally related to epilepsy, psychosis, pulmonary 
tuberculosis, ischemic heart disease, a service-connected 
disability, or any incident of service.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation: During the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for 
service connection for the cause of he veteran's death have 
been properly developed.  The RO advised the appellant in its 
statement of the case  (SOC) what must be demonstrated to 
establish her claim.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the appellant's claim.  
Accordingly, no further assistance to the appellant in 
acquiring medical evidence is required by the new statute.   

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for the cause of the 
veteran's death as the RO has complied with the notice 
provisions of the VCAA.  This is so because the RO 
specifically notified the appellant of the requirements 
needed for entitlement to service connection for the cause of 
the veteran's death in its SOC.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the appellant that would warrant a remand, her 
procedural rights have not been abridged, and the Board will 
proceed with its appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service, or secondary to other service-connected 
disability, either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition, be the immediate or underlying cause of 
death, or it must be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death. 38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  However, even in such 
cases, it must be considered whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death, unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be established for certain chronic diseases, such as 
brain hemorrhage (to include cerebrovascular disease) shown 
to have become manifest to a compensable degree within one 
year after a veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there are certain specified diseases, to 
include psychosis, and beriberi heart disease (which includes 
ischemic heart disease), which may be presumptively service 
connected if they are manifested to a degree of 10 percent or 
more at any time after discharge or release of active 
military service if these specified diseases occur in a 
veteran who was a former of prisoner of war who was interned 
or detained for not less than 30 days.  See 38 C.F.R. 
§ 3.309(c).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  The service medical records show that the veteran 
was treated for malaria and dysentery.  Additionally, in 
February 1942, there is notation of a lacerating, lateral 
surface gunshot wound of the right thigh.  It is also shown 
that the veteran was a POW of the Japanese government from 
April to September 1942.  

Following service, pursuant to the veteran's claim, he was 
granted service connection for the residuals of the 
lacerating shrapnel wound of the right leg with a 10 percent 
evaluation, effective from April 1957, and this evaluation 
remained in effect until the veteran's death.  No other 
disability was service connected during the veteran's 
lifetime.  
A Philippine death certificate notes that the veteran died on 
February [redacted], 1996, from cardiorespiratory arrest as a result 
of a cerebral hemorrhage.  A Philippine national police 
report from March 1996 reveals that at approximately 12:15 PM 
on February [redacted], 1996, the veteran, while apparently walking 
across a national highway, was struck by a privately owned 
motor vehicle.  The weather condition was fair and the road 
condition was dry concrete.  The police investigator wrote 
that the veteran was accidentally struck by this vehicle 
while he was crossing the street.  The veteran was rushed to 
a local provincial hospital and died several hours 
thereafter.  An autopsy report reveals that the veteran was 
admitted with multiple injuries secondary to a vehicle 
accident.  The autopsy showed a comminuted fracture of the 
midfrontal bone with intracranial hemorrhage in the frontal 
lobe of the brain.  As with the official certificate of 
death, the cause of death was listed as cardiorespiratory 
arrest due to an intracranial hemorrhage.  

In support of her claim, the appellant submitted a statement 
from a private physician indicating that he had treated the 
veteran from January 1993 to December 1995 for epilepsy, 
psychonosis (sic), pulmonary tuberculosis, and ischemic heart 
disease.  No actual treatment records from this physician 
were submitted.  

In November 1999, the RO provided the appellant with a clear 
statement of the evidence necessary to substantiate her 
claim. 

In July 1999, the appellant wrote that the veteran's death 
was "related to Epileptic and Mental sickness."  In 
November 1999, the appellant wrote that the veteran's 
untimely death was a result of "Mental sickness."  In her 
September 2000 substantive appeal, the appellant argued that 
the veteran's death was listed as cardiorespiratory arrest, 
due to "internal" hemorrhage and also due to "Heart disease."  

It is evident from the certificate of death, police report, 
and an autopsy report that the immediate cause of the 
veteran's death was a brain hemorrhage caused by a severe 
head injury.  There is no medical evidence of record to 
suggest that the veteran's death was causally linked in any 
way to his service-connected residuals of shell fragment 
wound of the leg, or that his death was due to any injury or 
disease which was clinically or presumptively attributable to 
the period of the veteran's active military service which 
ended some 50 years prior to his death. 

While the appellant did submit a medical statement indicating 
that in the years before his death the veteran had been 
treated for epilepsy, a psychosis, pulmonary tuberculosis, 
and ischemic heart disease, and while a psychosis and 
ischemic heart disease are POW presumptive diseases, there is 
no competent evidence which  suggests a nexus between the 
veteran's death from a cerebral hemorrhage to any of these 
diseases.  It is clear from the evidence that the fatal 
cerebral hemorrhage was the result of severe head trauma 
sustained when struck by a motor vehicle.

As indicated in the applicable regulation above, there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  In this case, the 
veteran's death is clearly shown to have resulted from 
complications from a severe head injury, and there is a 
complete absence of any competent evidence which shows that a 
service-connected disability or any disability which is 
reasonably related to any incident, injury or disease of 
active military service materially contributed to his death.  







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals


 

